Citation Nr: 1506094	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-33 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim for service connection for Type II diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a previously-denied claim for service connection for peripheral neuropathy of the right lower extremity. 

3.  Whether new and material evidence has been received to reopen a previously-denied claim for service connection for peripheral neuropathy of the left lower extremity.

4.  Whether new and material evidence has been received to reopen a previously-denied claim for service connection for cardiovascular disease.

5.  Whether new and material evidence has been received to reopen a previously-denied claim for service connection for erectile dysfunction. 

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

7.  Entitlement to service connection for peripheral neuropathy of the left upper extremity. 

8.  Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) by video conference from the RO in November 2014.  A transcript of his testimony is of record.

The issue of entitlement to service connection for cardiovascular disease is discussed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) for adjudication of the merits.  VA will advise the Veteran when further action is required on his part.


FINDINGS OF FACT

1.  A rating decision in April 2009 denied service connection for diabetes mellitus, peripheral neuropathies of the right and left lower extremities, erectile dysfunction and cardiovascular disease.  The Veteran was notified of the denial but did not appeal or submit new and material evidence within one year of the decision; that decision is final.

2.  Evidence received since April 2009 is cumulative of evidence previously of record and does not relate to a previously unestablished fact necessary to substantiate the claims for service connection for diabetes mellitus, peripheral neuropathies of the right and left lower extremities and erectile dysfunction.

3.   Evidence received since April 2009 relates to a previously unestablished fact necessary to substantiate the claim for service connection for cardiovascular disease.

4.  The Veteran is not shown to have been exposed to herbicides during service.

5.  Parkinson's disease and peripheral neuropathies of the left and right upper extremities were not incurred in service and are not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The requirements to reopen the previously-denied claim of entitlement to service connection for Type II diabetes mellitus have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The requirements to reopen the previously-denied claim of entitlement to service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The requirements to reopen the previously-denied claim of entitlement to service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The requirements to reopen the previously-denied claim of entitlement to service connection for cardiovascular disease have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The requirements to reopen the previously-denied claim of entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  The requirements to establish entitlement to service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014). 

7.  The requirements to establish entitlement to service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014). 
   
8.  The requirements to establish entitlement to service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, compliant VCAA notice was provided in a letter in October 2010 that letter addressed the elements required to establish entitlement to service connection, including the disability-rating and effective-date elements of a claim; of the elements required to reopen a previously-denied claim; and, the evidence required to establish exposure to herbicides during service.   The Veteran had ample opportunity to respond prior to the rating decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

At any rate, the Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, VA treatment records, and hearing testimony.  The Veteran has not been afforded a VA examination in  support of his claims for service connection for Parkinson's disease or peripheral neuropathies of the upper extremities; however, there is no evidence of such disabilities in service or for many years thereafter, and there is no competent evidence suggesting the current conditions are related to service for reasons other than the alleged herbicide exposure.  Accordingly, a VA examination and opinion is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  Moreover, as new and material evidence has not been submitted for the other claims, a VA examination is not required.  See 38 U.S.C.A. § 5103A.  

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, who testified as to the circumstances of his service, symptomatology of the claimed conditions and treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  Therefore, the Board finds that the Veteran is not prejudiced by a decision at this time. 


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests cardiovascular disease, diabetes, and organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  A veteran may be entitled to a presumption of service connection based on exposure to herbicides during the Vietnam Era if he is diagnosed with Parkinson's disease and Type II diabetes mellitus manifested at any time after service or with early-onset peripheral neuropathy manifested within one year following last exposure to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas, 525 F.3d 1168, 1197 (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt   to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


New and Material Evidence Issues

A rating decision in April 2009 denied service connection for diabetes mellitus, peripheral neuropathies of the right and left lower extremities, erectile dysfunction and cardiovascular disease, on the merits.  The Veteran was notified of the denial by a letter the same month but he did not appeal or submit material evidence within one year of the decision.  Accordingly, the April 2009 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  38 C.F.R. § 20.302 (2014).

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The evidence of record at the time of the April 2009 rating decision included service treatment records (STRs), service personnel records showing his service on the USS Midway, a VA Agent Orange examination dated in March 2004, a Personnel Information and Exchange System (PIES) response in January 2008 in which the Service Department stated there was no evidence the Veteran had served in the Republic of Vietnam and a February 2009 Report of Contact in which the Veteran clarified that he had never gone ashore in Vietnam or traveled up any inner waterways.  

Post service treatment records reflected diagnoses of diabetes mellitus since 1983 (including both Type I and Type II diabetes mellitus), erectile dysfunction since November 1998 and peripheral diabetic neuropathy in April 2003.  There was no diagnosis of any specific cardiovascular disorder.  On the Agent Orange examination he alleged he was in Vietnam for 3 days and that he worked on aircraft that came on board his ship that had been in Vietnam.

Evidence received since April 2009 includes the Veteran's request to reopen in which he stated he believed he was exposed to herbicides aboard the aircraft carrier USS Midway during the evacuation of Saigon in 1975, because the personnel and aircraft that landed on the Midway may have had residual herbicides on them.  He reiterated this theory in his correspondence to VA an in his testimony before the Board.  

Addressing first the request to reopen the claim for service connection for cardiovascular disease, the rating decision in April 2009 cited as a reason for   denial that the Veteran did not have a current cardiovascular disease for which service connection could be considered.  Since that rating decision the Veteran    had congestive heart failure in December 2009 and coronary artery bypass graft (CABG) in January 2010.  Hypertension was added to the Veteran's VA active problems list in January 2010 and ischemic heart disease was added in June 2010.  The Board finds these diagnoses of hypertension and ischemic heart disease are "new" in that no cardiovascular disease was previously diagnosed, and such evidence is "material" because evidence of a current disability was one of the elements to establish entitlement to service connection that was previously missing.  Reopening of the claim for service connection for cardiovascular disease is accordingly warranted, and his appeal is granted to that extent.

Turning to the issues of service connection for diabetes mellitus, peripheral neuropathies of the bilateral lower extremities and erectile dysfunction, the Board finds that new and material evidence has not been received to reopen those claims.  Diagnoses for these disorders were previously of record, and the Veteran has provided no new evidence showing that any of these disorders were manifested during service or until many years had passed after discharge from service.  The Veteran has presented no argument for service connection other than to reiterate   his belief that these disorders are consequent to herbicide exposure.  The Veteran's account of having been exposed to Agent Orange when aircraft loaded with refugees from Saigon landed on his ship in 1975 is essentially cumulative and redundant of his previously-considered account of having been exposed to second-hand herbicides by handling aircraft on the Midway that had flown over Vietnam.  The file contains a Memorandum for Record by the United States Army and Joint Services Records Research Center (JSRRC) stating there is no presumption of exposure to Agent Orange based on working on aircraft that flew over Vietnam or handling equipment from Vietnam; the evidence received since April 2009 does  not show the evacuation of Saigon in 1975 to have been an exception to this Memorandum.  Accordingly, the evidence is not new and material.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims for diabetes mellitus, peripheral neuropathies of the bilateral lower extremities and erectile dysfunction, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Service Connection Issues

Review of the evidence of record demonstrates that the Veteran has been diagnosed with Parkinson's disease and with peripheral neuropathy of the upper extremities.  Accordingly, the first element of service connection - medical evidence of a current disability - is met.  Thus, the question in this case becomes whether such conditions are related to service.

As noted above, the Veteran contends that his claimed conditions are the result      of exposure to herbicides during service.  Although the Veteran reported to a       VA examiner in March 2004 that he was in Vietnam for three days during the evacuation of Saigon, he has subsequently clarified that he did not set foot in Vietnam or travel up any inland waterways.  Rather, the Veteran is asserting a claim of second-hand Agent Orange exposure, having worked on airplanes and assisted people evacuated from Saigon, with residual Agent Orange on the planes and people.  

However, the Veteran's service personnel records do no confirm exposure to Agent Orange, and a PIES request for verification of the Veteran's herbicide exposure indicated that no such exposure could be verified.  The file contains a Memorandum for Record by the JSRRC stating there is no presumption of exposure to Agent Orange based on working on aircraft that flew over Vietnam or handling equipment from Vietnam.  Thus, there must be some competent evidence confirming such exposure.  Here, the only evidence suggesting such exposure is the Veteran's statements.  His contentions assume that every plane and person in contact with Vietnam was covered in Agent Orange; an assertion that is simply not supported.  

Although VA has established a presumption of exposure for any veteran who set foot on the landmass in Vietnam, that presumption was established due to the inherent difficulty in establishing which veterans were actually exposed, not because everyone was exposed.  In Haas v. Peake, 525 F.3d 1168, 1176 (Fed.     Cir. 2008), the Federal Circuit, citing 50 Fed.Reg. at 34,454-55, noted that VA's longstanding policy of presuming dioxin exposure while serving in Vietnam was "based on the many uncertainties associated with herbicide spraying during that period which are further confounded by lack of precise data on troop movements   at the time."  The Federal Circuit also quoted "While it may be possible to approximate areas where herbicides were sprayed," the agency wrote, "it would be extremely difficult to determine with an acceptable degree of precision whether an individual veteran was exposed to dioxin."  Id.  Thus, the Veteran's assumption that every person and plane that was in Vietnam was essentially contaminated with herbicide residue is simply not supported by competent evidence.  Accordingly, service connection on a presumptive basis as due to herbicide exposure is not warranted. 

Turning to the question of whether service connection is warranted for reasons  other than the alleged herbicide exposure, STRs show no indication of Parkinson's disease or peripheral neuropathies of the extremities in service.  The Veteran had a separation examination in January 1975 in which neurological evaluation was normal.

A VA outpatient treatment record in July 2004 states the Veteran has a family history significant for Parkinson's disease (mother), and a VA inpatient admissions report in November 2010 noted the presence of diabetic neuropathy in the form     of numbness of the fingers.  Thereafter, the Veteran had a VA Agent Orange examination in September 2011 in which the examiner in relevant part noted impression of peripheral neuropathy and Parkinson's disease, although he did not cite the dates those disorders became manifest or the etiology of either disorder.

The Veteran does not assert, and the evidence of record does not suggest, that the claimed Parkinson's disease and peripheral neuropathies arose in service or for many years after discharge from service.  The Veteran's entire contention on  appeal is that Parkinson's disease is due to herbicide exposure and that peripheral neuropathy is either due to herbicide exposure or secondary to diabetes.  However, herbicide exposure during service is not demonstrated, so presumptive service connection on that basis is not warranted. The Veteran's peripheral neuropathy    has been clinically attributed to diabetes (referred to on occasion as "diabetic neuropathy") but diabetes mellitus is not a service-connected disability and therefore cannot serve as a basis for secondary service connection.

In sum, the Veteran does not contend and the evidence does not suggest that Parkinson's disease or peripheral neuropathies of the left and right upper extremities arose in service or within one year following discharge from service.  Moreover, the competent and credible evidence of record does not establish that the Veteran was exposed to herbicides during his military service such that his conditions may be presumed to be related to service pursuant to 38 C.F.R. § 3.307, 3.309(e).  Finally, as he is not service connected for diabetes, secondary service connection for peripheral neuropathy due to diabetes cannot be established. Accordingly, the criteria for service connection are not met and the claims must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

As new and material evidence has not been received, the claim for service connection for diabetes mellitus is not reopened and the appeal is denied.

As new and material evidence has not been received, the claim for service connection for peripheral neuropathy of the right lower extremity is not reopened and the appeal is denied.

As new and material evidence has not been received, the claim for service connection for peripheral neuropathy of the left lower extremity is not reopened and the appeal is denied.

As new and material evidence has not been received, the claim for service connection for erectile dysfunction is not reopened and the appeal is denied.

New and material evidence having been received, the claim for service connection for cardiovascular disease is reopened, and to this extent only the appeal is granted.


Service connection for peripheral neuropathy of the right upper extremity is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied.

Service connection for Parkinson's disease is denied.


REMAND

Reopening the claim for service connection for cardiovascular disease does not end the inquiry.  Rather, adjudication of the claim on the merits is warranted.  As noted above, the Veteran has been diagnosed with hypertension and heart disease.

"When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  "This is because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied ... [t]hus, if the Board initially reopens a claim when the RO has not considered the need for a medical examination or opinion, or assessed the credibility of the evidence, the Board would be considering law that the RO had not already adjudicated."  Id. at 403.

Accordingly, the case is REMANDED for the following action:

1.  Conducting any additional development deemed necessary on the claim for service connection for cardiovascular disorder to include heart disease and hypertension on the merits.

2.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


